Citation Nr: 0510000	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for chronic fatigue 
syndrome.  

3.  Entitlement to service connection for diverticulitis.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from July 1986 to July 
1993, including approximately eight months of active service 
in Southwest Asia.  His claims come to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for sleep apnea, chronic fatigue syndrome, 
and diverticulitis.  

In his April 2003 notice of disagreement, the veteran asked 
that his disabilities be considered as due to undiagnosed 
illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  His 
claims were adjudicated on this basis in an August 2003 
supplemental statement of the case.  However, in September 
2003 the veteran responded that he did not want his claim to 
be reflected as an undiagnosed illness and that it was never 
his intention to change his original claim.  He said that the 
fact of the matter was that he had been diagnosed with all 
that he claimed.  He again stated "do not submit the 
'undiagnosed illness' portion that sidetracks my claim."  
Accordingly, the Board will not adjudicate the veteran's 
claim for service connection for sleep apnea, chronic fatigue 
syndrome, and diverticulitis as due to undiagnosed illness.

In a rating decision dated in August 2003, the RO granted 
service connection for irritable bowel syndrome.  In a 
February 2004 rating decision, the RO denied service 
connection for metabolic syndrome, diabetes mellitus, obesity 
and hyperlipidemia.  These issues are not on appeal.  


FINDING OF FACT

Sleep apnea, diverticulitis, and chronic fatigue syndrome did 
not have their onset during active service or result from 
disease or injury in service.




CONCLUSION OF LAW

The veteran is not entitled to service connection for sleep 
apnea, diverticulitis, and chronic fatigue syndrome.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran dated in March 2004.  He was told what 
was required for his service connection claims and of his and 
VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
evidence pertinent to the claims to the RO.  The March 2004 
letter was not mailed to the appellant prior to the initial 
RO adjudication of his claim.  Assuming for the sake of 
argument that pre-decision notice is required, any defect in 
this regard is harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  The appellant did not provide any additional 
evidence in response to the letter that was not fully 
considered by the RO in the supplemental statement of the 
case (SSOC) issued in October 2004.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, 
adequate notice to the veteran, as required by 38 U.S.C.A. 
§ 5103(a), was provided.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  In 
fact, in January 2002, in response to a VA request for 
additional information, the veteran responded that he had no 
additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations in August 2002 
and July 2003, and adequate medical opinions were provided.

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no complaints or findings 
related to sleep apnea or chronic fatigue syndrome.  In May 
1992, the veteran complained of abdominal pain, nausea, and 
diarrhea.  He was diagnosed as having viral gastroenteritis.  
There were no finding or diagnosis of diverticulitis.  On 
separation examination in April 1992, clinical evaluation was 
normal.    

After service, in July 1999 the veteran underwent a 
colonoscopy which showed diverticulosis and inflamed 
diverticulitis.  

Treatment records from Muhammad Kahn, M.D., dated from 
October 2000 to February 2002 show a diagnosis of sleep apnea 
in October 2000.  In April 2001, the veteran complained of 
left lower quadrant pain of one day duration.  During 
examination at that time, the veteran reported a history of 
diverticulitis.  On a return visit in April 2001, the left 
lower quadrant pain had resolved.  In September 2001, the 
veteran was seen by Dr. Kahn for treatment of diarrhea and 
vomiting.  The assessment was viral infection.  

In August 2002, the veteran was afforded a VA examination.  
The veteran brought with him a letter he received from the 
Secretary of Defense telling him that he was exposed to some 
gases when US troops destroyed a large ammunition depot.  
Very minute amounts of Sarin and related gases were released 
and some of the people who were within a close environment 
were exposed.  At that time, the veteran reported that he had 
a history of sleep apnea.  The examining physician noted that 
the veteran had sleep apnea confirmed by a sleep study (Dr. 
Kahn).  The veteran also reported that his private doctor had 
prescribed a C-pap machine that greatly improved his 
symptoms.  The veteran reported that his chronic fatigue was 
much better as well with this machine.  He reported he did 
not snore and stop breathing at times anymore.  The veteran 
reported he used to have hot flashes every two weeks and now 
had them only every month or so.  He gave a history of sleep 
apnea since 1993 along with weight gain.  It was also noted 
he was a diabetic.  The veteran reported that he had chronic 
fatigue since 1993 connected with his sleep apnea as well as 
bouts of diarrhea and abdominal cramping lasting a day or two 
at a time.  These reportedly occur two to four times per 
month.  It was noted that colonoscopy showed only some 
diverticula with definite evidence of irritable bowel 
syndrome.  No headaches or dizzy spells were reported.  He 
reported feeling sort of weak but not short of breath.  There 
were no respiratory symptoms, no changes in mental capacity 
or sexual potency.  The diagnoses included sleep apnea due to 
undiagnosed illness; chronic fatigue syndrome, getting 
better, due to undiagnosed illness; irritable bowel syndrome, 
persistent also due to undiagnosed illness, and 
diverticulitis of the colon due to unknown illness.  The 
examiner could find no new complaints and concluded he could 
not tie the symptoms to Sarin or related gas exposure.  

In his April 2003 notice of disagreement, the veteran stated 
that he was not aware of diverticulitis, sleep apnea, or 
chronic fatigue syndrome during service and that his first 
recollection of these condition was in about 1995.  He argued 
that they were caused by Sarin and Cyclo-Sarin gas during 
service in March 1991.

At the veteran's VA chronic fatigue syndrome examination in 
July 2003, he reported that during his time in the Persian 
Gulf he was a helicopter mechanic and mail room operator.  
The veteran reported that chronic fatigue symptoms began 
about 1 1/2 to 2 years prior to the examination.  Initially, 
his energy level would drop at certain times.  He reported 
that he was employed in road construction and ran a mower 
crew.  His job usually involved riding in the air conditioned 
tractor cab and he found any heavy physical activity very 
difficult.  The examiner recorded a history as reflected in 
the records of Dr. Kahn and the August 2002 VA examination 
report.  It was noted that the veteran was diabetic but that 
he denied current medication.  He noted he had dieted and 
reduced his weight from 252 to into the 240s.  There was no 
history of recurrent low grade fever; the veteran reported 
that whenever he felt flush and took his temperature, it was 
normal.  There was no evidence or history of pharyngitis, 
palpable tender cervical or axillary nodes, or muscle 
soreness that was not present before service.  There were no 
chronic headaches or migratory joint pains, nor was there a 
history of neuropsychologic symptoms, but there was a history 
of sleep disturbance, diagnosed as sleep apnea.  

Physical examination showed the veteran was obese.  Lungs 
were clear, reflexes were normal.  Chest X-ray was normal, 
EKG was normal.  Diagnoses included: 1.  Metabolic syndrome, 
a. diabetes mellitus, Type II, for which the veteran is on no 
specific medication; b. hypertension, essential, well-
controlled with medication; c. marked obesity, especially 
abdominal, and d. hyperlipidemia, 2.  Sleep apnea for which 
he has been prescribed a c-pap machine, 3.  Chronic fatigue 
syndrome claimed by the veteran.  

The examiner concluded that, as to the complaints of chronic 
fatigue syndrome, several factors probably contributed.  The 
veteran fit the diagnosis for metabolic syndrome, with 
diabetes, hypertension, hyperlipidemia and abdominal obesity.  
The examiner noted that the veteran's heightened abdominal 
girth, body mass and sleep apnea probably contributed to 
fatigue.  Further, two of the medications the veteran took 
for hypertension reportedly could cause fatigue.  Also, the 
examiner noted that the veteran worked full time, and there 
were no reports of inability to perform his actual job 
duties.  Moreover, there was no history of incapacitating 
episodes requiring bed rest or treatment by a physician.  
Further, the VA examiner noted that the veteran's prime 
physician had not to that date prescribed medication for 
chronic fatigue syndrome.  Based on these factors, the VA 
examiner concluded it was impossible for him to associate 
present symptoms and findings to the service in the Persian 
Gulf 12 years earlier.  

In January 2004, the veteran was evaluated by neurologist 
Krishnababu Chunduri, M.D., at the referral of Dr. Kahn.  The 
veteran complained of weakness and fatigue as well as 
paresthesias and low back pain going into the lower 
extremities.  He noted a six or seven month history of hand 
weakness, tingling and numbing.  He reported severe fatigue 
with the upper extremities with regular activities.  He 
reported daily neck and shoulder pain for about one year.  He 
reported significant fatigue all over.  He reported short 
term memory problems for about a year.  Also, he has had one 
episode of slurred speech a few months earlier.  He reported 
hot spells all over the body with intermittent burning 
sensation of the eyes.  He reported fatigue with chewing gum 
but not eating.  He denied headaches, loss of consciousness, 
seizures, etc.  The examiner noted the exposure to Sarin and 
cyclosarin in the Gulf War.  He noted the veteran worked in 
construction.  During neurological examination, motor system 
showed mild giveaway-type weakness in all extremities.  Tone 
was normal and no abnormal involuntary movements were  noted.  
The impression was rule out, based on the complaints, 
peripheral neuropathy, radicular syndrome, neuromuscular 
syndrome, neuromuscular junctional and primary muscle 
disease.  The doctor ordered testing, to include nerve 
studies, MRI, laboratory testing, and Lyme disease testing, 
to rule out these possibilities.  

In February 2004, Dr. Chunduri noted that the veteran's nerve 
conduction studies, nerve stimulation studies, and EMG 
studies were essentially normal.  Spinal studies showed 
cervical disc bulge and lumbar disc herniation.  The doctor 
observed that, at that point, neurological complaints were 
unchanged and he was unsure of the cause of the veteran's 
multiple neurological symptoms.  He ordered MRI of the brain 
to rule out demyelinating disease as well as other testing.  

In March 2004, Dr. Chunduri noted the MRI of the brain was 
normal.  HIV testing was non-reactive.  The veteran's wife 
reported his fatigue was worsening.  Neurologically, he was 
unchanged.  The examiner was at a loss to explain the 
symptoms other than those related to the cervical and lumbar 
spine findings.  Dr. Chunduri advised the veteran he was at a 
loss to explain his neurological complaints and advised him 
to seek the opinion of another neurologist.  

The service medical records are negative for any complaints 
or findings of sleep apnea, chronic fatigue syndrome, or 
diverticulitis.  The veteran himself reported that his first 
recollection of these conditions was in about 1995, after his 
separation from service.  The record shows that the he was 
first diagnosed with diverticulitis in 1999 and with sleep 
apnea in 2000.  The evidence is conflicting as to whether or 
not he actually suffers from chronic fatigue syndrome.  
Regardless, there is no competent, medical evidence relating 
any of these disabilities to an in-service disease or injury, 
including exposure to Sarin or related gases.  To the 
contrary, the VA examiner in August 2002 stated that he could 
not tie the veteran's complaints to exposure to Sarin or 
related gases.  The VA examiner in August 2003 also stated 
that it would be impossible to associate the veteran's 
present symptoms and findings to his Persian Gulf War 
service.

In short, there is no medical evidence relating the current 
disabilities to any in-service disease or injury.  The only 
evidence of such a relationship is the veteran's contentions.  
The actual medical evidence does not support the claim.  
While the veteran is competent to describe the symptoms that 
he experienced, his statements are without significant 
probative value in regard to the issue at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that his current disabilities are related to service 
cannot serve to prove that they had their onset during active 
service or are related to any in-service disease or injury.

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for sleep apnea, 
diverticulitis, and chronic fatigue syndrome.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule. 



ORDER

Entitlement to service connection for sleep apnea, 
diverticulitis, and chronic fatigue syndrome is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


